Main, J.
This action was brought for the purpose of recovering money alleged to be due upon a contract. The cause was tried to the court and a jury. A verdict was returned in favor of the plaintiff in the sum of $927.89. Motion for new trial being made and overruled, judgment was entered upon the verdict. The defendant appeals.
For the purpose of considering the only question presented upon this appeal, a detailed statement of the facts is unnecessary. The only point contended for by the appellant is that the verdict is against the weight of the evidence.
The evidence was conflicting. There is substantial evidence to support the verdict. By repeated decisions, it has become the settled doctrine of this court that, where a verdict is returned upon conflicting evidence, and the trial court denies a motion for new trial, the verdict cannot here be disturbed, even though we may believe the verdict was against the weight of the evidence. Warwick v. Hitchings, 50 Wash. *509140, 96 Pac. 960; Bennett v. Seattle Elec. Co., 56 Wash. 407, 105 Pac. 825; Kincaid v. Walla Walla Valley Traction Co., 57 Wash. 334, 106 Pac. 918, 135 Am. St. 982; Meador v. Northwestern Gas & Elec. Co., 55 Wash. 47, 103 Pac. 1107.
The judgment will be affirmed.
Crow, C. J., Ellis, Gose, and Chadwick, JJ., concur.